                 Case 3:21-cv-00032 Document 1 Filed 02/11/21 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                         EL PASO DIVISION

Alejandro Duarte,                                  §
v.                                                 §
NewRez LLC d/b/a Shellpoint Mortgage               §                            Case No. 3:21-cv-32
Servicing and Beverly Mitrisin as substitute       §
trustee in foreclosure                             §

                        DEFENDANT SHELLPOINT'S REMOVAL NOTICE

         Shellpoint Mortgage Servicing LLC (Shellpoint) removes the action Alejandro Duarte filed

in state court to this court pursuant to 28 U.S.C. §§ 1332 and 1441.

                                 I.      STATEMENT OF THE CASE

         On January 29, 2021, Mr. Duarte filed suit the County Court at Law 6 in El Paso county,

Texas in the case styled Alejandro Duarte v. NewRez d/b/a Shellpoint Mortgage Servicing and

Beverly Mitrisin as substitute trustee in foreclosure, LLC and assigned cause number 2021DCV0310.

(See   EX.   1, original pet. and request for temp. rest. order.). Mr. Duarte sues to prevent Shellpoint

from foreclosing on property located at 5752 Aladdin, El Paso county, Texas, which was scheduled

for February 2, 2021. He complains entitlement to an accounting relating to mortgage payments and

NewRez had no standing to foreclose on the property. (See id. at ¶¶ 15-20.).

         Based on these allegations, Mr. Duarte merely names causes of action, generally, as:

(1) demand for accounting and (2) no legal standing to conduct non-judicial foreclosure. (See id.).

He requests temporary restraining order, injunctive relief, and attorney fees and costs. (See id. at

section VII.).

                          II.     BASIS FOR DIVERSITY JURISDICTION

         The court may exercise diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) because the

parties are completely diverse and the amount in controversy exceeds $75,000.



SHELLPOINT'S REMOVAL NOTICE                                                                  Page 1 of 8
3:21-cv-32; Duarte v. Shellpoint Mortgage Servicing
              Case 3:21-cv-00032 Document 1 Filed 02/11/21 Page 2 of 8




A.      The parties are citizens of different states.

        Diversity jurisdiction exists if there is "complete diversity between all named plaintiffs and

all named defendants, and no defendant is a citizen of the forum State." See Lincoln Prop. Co. v.

Roche, 546 U.S. 81, 84 (2005). The real parties in interest are diverse. Mr. Duarte is a citizen of

Texas because he resides in El Paso County. See id. at ¶ 1; See also Preston v. Tenet Healthsystem

Mem'l Med. Ctr., 485 F.3d 793, 797-98 (5th Cir. 2007).

        Shellpoint is a citizen of Delaware and New York. Shellpoint Mortgage Servicing is an

assumed name of NewRez LLC, a Delaware limited liability company. The citizenship of a limited

liability company is determined by the citizenship of each of its members. Harvey v. Grey Wolf

Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). NewRez LLC has one member: Shellpoint

Partners LLC. Shellpoint Partners LLC has two members: NRM Acquisition LLC and NRM

Acquisition II LLC. NRM Acquisition LLC and NRM Acquisition II LLC each have one member:

New Residential Mortgage LLC. New Residential Mortgage LLC has one member: New Residential

Investment Corp. A corporation is a citizen of every state by which it is incorporated and the state

where it maintains its principal place of business. 28 U.S.C. § 1332(c); MidCap Media Fin., 929 F.3d

at 314. New Residential Investment Corp. is a Delaware corporation with its principal place of

business in New York.

        Complete diversity of citizenship exists between Mr. Duarte and Shellpoint pursuant to

28 U.S.C. § 1332(a).

        1. The substitute trustee is a nominal party.

        Mr. Duarte sues Beverly Mitrisin, as substitute trustee solely in her capacity as trustee and

alleges she is a resident of Texas. (See id. at ¶ 3.). Even if the substitute trustee is a citizen of Texas,




SHELLPOINT'S REMOVAL NOTICE                                                                     Page 2 of 8
3:21-cv-32; Duarte v. Shellpoint Mortgage Servicing
              Case 3:21-cv-00032 Document 1 Filed 02/11/21 Page 3 of 8




her presence in this suit does not destroy diversity jurisdiction because she is improperly joined or a

nominal party.

        In evaluating citizenship for purposes of determining whether complete diversity exists, the

court considers only the citizenship of real and substantial parties to the litigation and does not take

into account nominal or formal parties that have no real interest in the litigation. Navarro Sav. Ass'n

v. Lee, 446 U.S. 458, 460-61 (1980); see also Corfield v. Dallas Glen Hills LP, 355 F.3d 853, 857

(5th Cir. 2003) ("[A] federal court must disregard nominal or formal parties and rest jurisdiction only

upon the citizenship of real parties to the controversy"). "Whether a party is [formal or] 'nominal' for

removal purposes depends on whether, in the absence of the [party], the Court can enter a final

judgment consistent with equity and good conscience, which would not be in any way unfair or

inequitable." Acosta v. Master Maint. & Constr., Inc., 452 F.3d 373, 379 (5th Cir. 2006) (internal

quotations omitted). "To establish that non-removing parties are nominal parties, 'the removing party

must show . . . that there is no possibility that the plaintiff would be able to establish a cause of action

against the non-removing defendants in state court.'" Farias v. Bexar Cty. Bd. Of Trs., 925 F.2d 866,

871 (5th Cir. 1991). A "plaintiff's joinder of formal or unnecessary parties cannot defeat diversity

jurisdiction and prevent removal." Marsh v. Wells Fargo Bank, N.A., 760 F. Supp. 2d 701, 710 (N.D.

Tex. 2011) (court found there was no reasonable basis for predicting plaintiff's claims against

substitute trustees would be successful in state court because only the rights of the banks were in

dispute); see also Eisenberg v. Deutsche Bank Tr. Co. Ams., No. SA-11-CV-384-XR, 2011 WL

2636135, at *4 (W.D. Tex. July 5, 2011) (finding substitute trustees named solely in that capacity

were nominal parties to a suit to enjoin foreclosure, and noting that section 51.007(e) of the Texas

Property Code expressly provides that dismissal of trustees does not prejudice a plaintiff's right to

seek injunctive relief).



SHELLPOINT'S REMOVAL NOTICE                                                                     Page 3 of 8
3:21-cv-32; Duarte v. Shellpoint Mortgage Servicing
              Case 3:21-cv-00032 Document 1 Filed 02/11/21 Page 4 of 8




       The substitute trustee is a nominal party in this case. Mr. Duarte neither alleges the substitute

trustee committed any act or omission upon which a claim of damages may be maintained, nor that

the substitute trustee has, or claims to have, any interest in the note, security instrument or property

which will be affected by the injunctive relief he requests. Texas law recognizes a trustee named

solely in the capacity as trustee under a deed of trust or security instrument is not a necessary party

in a suit to prevent a foreclosure. See Eisenberg, 2011 WL 2636135 at *4 (holding substitute trustee

"is not a necessary party for Plaintiff to obtain the injunctive relief he seeks" preventing a foreclosure

sale). Because the substitute trustee is a nominal party, her presence in this suit cannot defeat

diversity. See Corfield, 355 F.3d at 857 ("[A] federal court must disregard nominal or formal parties

and rest jurisdiction only upon the citizenship of real parties to the controversy.").

       2. The substitute trustee is improperly joined.

       Even if the court determines the substitute trustee is more than a nominal party, her citizenship

should be disregarded because she has been improperly joined. Travis v. Irby, 326 F.3d 644, 648-49

(5th Cir. 2003) (defendant may also argue a plaintiff has improperly joined a non-diverse defendant

for purposes of defeating diversity jurisdiction). Akin to the nominal party test, the defendant can

make this showing by demonstrating the plaintiff's inability to establish a cause of action against the

non-diverse party in state court. Larroquette v. Cardinal Health 200, Inc., 466 F.3d 373, 376 (5th

Cir. 2006). To make that determination, "[t]he court may conduct a Fed. R. Civ. P. 12(b)(6)-type

analysis, looking initially at the allegations of the complaint to determine whether the complaint states

a claim under state law against the in-state defendant. Ordinarily, if a plaintiff can survive a Rule

12(b)(6) challenge, there is no improper joinder." Smallwood v. Illinois Cent. R. Co., 385 F.3d 568,

573 (5th Cir. 2004); see McDonald v. Abbott Labs., 408 F.3d 177, 183 n.6 (5th Cir. 2005) ("A district

court should ordinarily resolve [claims of] improper joinder by conducting a Rule 12(b)(6)-type



SHELLPOINT'S REMOVAL NOTICE                                                                   Page 4 of 8
3:21-cv-32; Duarte v. Shellpoint Mortgage Servicing
              Case 3:21-cv-00032 Document 1 Filed 02/11/21 Page 5 of 8




analysis"). A defendant establishes improper joinder by showing there is arguably no reasonable

basis for predicting the plaintiff might be able to recover against a non-diverse defendant. Smallwood,

385 F.3d at 573. This showing is made either when the plaintiff's recovery against the non-diverse

defendant is barred as a matter of law, or when the plaintiff would not produce sufficient evidence to

sustain a finding necessary to recover against the non-diverse defendant. See Hornbuckle v. State

Farm Lloyds, 385 F.3d 538, 545 (5th Cir. 2004). The required "reasonable basis" exists only if there

is a "factual fit between the plaintiff's allegations and the pleaded theory of recovery." Griggs v. State

Farm Lloyds, 181 F.3d 694, 701 (5th Cir. 1999). A "reasonable basis" is not merely a hypothetical

one. Id.

        The Property Code provides a substitute trustee is entitled to qualified immunity for any error

made in good faith reliance upon information provided by the mortgagee or the mortgagee's agents

or attorneys. See § 51.007(f). In order to state a claim against the substitute trustee, Mr. Duarte is

required to plead substantive facts alleging a claim of bad faith against the substitute trustee. See

Rojas v. Wells Fargo Bank, N.A., 571 Fed. App'x 274, 277 (5th Cir. 2014) (holding that where

plaintiff "does not provide any allegations that [substitute trustee] was acting in bad faith, [he] has no

reasonable basis for recovery."); see also R & L Inv. Prop., LLC v. Green, No. 3:12–CV–4171–O,

2014 WL 1807618, at *8 (N.D. Tex. May 6, 2014) ("[C]ourts have generally held that Section

51.007(f) imposes a substantive pleading element on a plaintiff that requires a plaintiff to allege bad

faith on the part of the trustee.").

        Mr. Duarte does not identify any facts capable of supporting a conclusion he might be able to

recover against the substitute trustee. Not only does he fail to identify a single cause of action against

the substitute trustee, the only vague and conclusory facts he alleges fail to attribute any acts,




SHELLPOINT'S REMOVAL NOTICE                                                                   Page 5 of 8
3:21-cv-32; Duarte v. Shellpoint Mortgage Servicing
             Case 3:21-cv-00032 Document 1 Filed 02/11/21 Page 6 of 8




omissions or other wrongful conduct to the substitute trustee to prevail on any cause of action or

obtain any relief. There is no reasonable basis to conclude he may recover against Beverly Mitrisin.

B.     The amount in controversy exceeds $75,000.

       When a defendant seeks removal on the basis of diversity jurisdiction, the amount in

controversy may be established by the specific "good faith" sum demanded by the plaintiff in its state

court petition. See 28 U.S.C. § 1446(c)(2).

       If the plaintiff does not state the amount of damages it seeks, the burden falls on the defendant

seeking removal to prove the value of the plaintiff's claims. See St. Paul Reinsurance Co., Ltd. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998). In those instances, the removing defendant must

"establish by a preponderance of the evidence that the amount in controversy exceeds $75,000."

Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). This requirement

can be satisfied if the defendant shows "(1) it is apparent from the face of the petition that the claims

are likely to exceed $75,000, or, alternatively, (2) the defendant sets forth 'summary judgment type

evidence' of facts in controversy that support a finding of the requisite amount." Id. (citing Simon v.

Wal-Mart Stores, Inc., 193 F.3d 848, 850 (5th Cir. 1999); Allen v. R & H Oil & Gas Co., 63 F.3d

1326, 1335 (5th Cir. 1995)).

       "In actions seeking declaratory or injunctive relief the amount in controversy is measured by

the value of the object of the litigation." Leininger v. Leininger, 705 F.2d 727, 729 (5th Cir. 1983);

Farkas v. GMAC Mortg., LLC, 737 F.3d 338, 341 (5th Cir. 2013) (per curiam); see also Nationstar

Mortg., LLC v. Knox, 351 Fed. App'x 844, 848 (5th Cir. 2009) ("[w]hen . . . a right to property is

called into question in its entirety, the value of the property controls the amount in controversy")

(quoting Waller v. Prof'l Ins. Corp., 296 F.2d 545, 547–48 (5th Cir. 1961)).




SHELLPOINT'S REMOVAL NOTICE                                                                  Page 6 of 8
3:21-cv-32; Duarte v. Shellpoint Mortgage Servicing
             Case 3:21-cv-00032 Document 1 Filed 02/11/21 Page 7 of 8




       The object of this litigation, 5752 Aladdin Ave., Houston, Texas, is valued at in excess of the

jurisdictional limit. (See ex. 6, McInnis decl.; ex.-9-A, Zillow's $187,911 valuation; ex. 9-B, Trulia's

$168,461 valuation; ex. 9-C, Realtor.com's $126,000 valuation.) See, e.g., Hernandez v. Residential

Accredit Loans Inc., Mortg. Asset-Backed Pass-Through Certificates, Series 2007-QS3, No. H-18-

0724, 2018 WL 4033785, *3 (S.D. Tex. Aug. 23, 2018) (finding § 1332's amount in controversy

requirement met given the property's current $290,091 valuation where the plaintiffs sought to enjoin

its foreclosure and invalidate defendants' lien). Even if the El Paso appraisal district's $73,750

valuation (ex. 9-D) were controlling, Mr. Duarte seeks damages which place the amount in

controversy over the jurisdictional minimum. (See pet. ¶ 25-30). The court may consider these in

determining the amount in controversy. See Rawlings v. Travelers Prop. Cas. Ins. Co., No. 3:07-CV-

1608-O, 2008 WL 2115606, at *8–9 (N.D. Tex. 2008) (finding it facially apparent the plaintiff's

claims more likely than not exceeded section 1332's jurisdictional minimum where no dollar amount

was specified by considering the claims and damages pleaded and their statutory caps).

                     III.   PROCEDURAL REQUIREMENTS SATISFIED

       Removal is timely under 28 U.S.C. § 1446(b) because it is being filed within thirty days of

defendant's receipt of the petition, through service or otherwise. The consent of the substitute trustee

is not necessary because not a real parties in interest. See Eisenberg, 2011 WL 2636135, at *2

("Nominal parties are not required to consent to removal under the unanimity rule") (citing Acosta,

452 F.3d at 379)); see also Rico v. Flores, 481 F.3d 234, 239 (5th Cir. 2007). Venue is proper in this

court because the United States District Court for the Southern District of Texas embraces the place

in which the state court action was pending. 28 U.S.C. § 1441(a). Notice has been sent to the state

court regarding this removal. Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all of the

process, pleadings, and orders on file in the state court action are attached as exhibits 1-5.



SHELLPOINT'S REMOVAL NOTICE                                                                      Page 7 of 8
3:21-cv-32; Duarte v. Shellpoint Mortgage Servicing
             Case 3:21-cv-00032 Document 1 Filed 02/11/21 Page 8 of 8




                                       IV.     CONCLUSION

       The parties are completely diverse and the amount in controversy exceeds $75,000. This

court may exercise diversity jurisdiction over this action.

Date: February 11, 2021                               Respectfully submitted,

                                                       s/ Walter McInnis
                                                      C. Charles Townsend, SBN: 24028053
                                                      charles.townsend@akerman.com
                                                      Walter McInnis, SBN 24046394
                                                        --Attorney in Charge
                                                      walter.mcinnis@akerman.com
                                                      AKERMAN LLP
                                                      2001 Ross Avenue, Suite 3600
                                                      Dallas, Texas 75201
                                                      Telephone: 214.720.4300
                                                      Facsimile: 214.981.9339

                                                      ATTORNEYS FOR SHELLPOINT

                                   CERTIFICATE OF SERVICE

       I certify I served this document on February 11, 2021 as follows:

VIA CERTIFIED MAIL / RRR
Omar Maynez
Maynez Law, LLC
2426 Montana Ave.
El Paso, Texas 79936
mail@maynezlaw.com
Attorney for Plaintiff

                                                      /s/ Walter McInnis
                                                      Walter McInnis




SHELLPOINT'S REMOVAL NOTICE                                                           Page 8 of 8
3:21-cv-32; Duarte v. Shellpoint Mortgage Servicing
